DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.
Claims 7-10 are withdrawn.
Claims 1-6 are addressed on the merits herein.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a method for installing a fenestration unit, classified in E04B21/0007.
II. Claim 7, drawn to a fenestration unit with pre-attached flashing tape, classified in E04B2002/0273.
III. Claim 8, drawn to a pre-cut section of flashing tape, classified in E04B2002/0276.
IV. Claims 9-10, drawn to a shim, classified in E06B1/62.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related a distinct product and distinct method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  For example, Invention I includes structure not included in Invention III including a rough opening, a frame, inserting the shim from the exterior side, and causing the tongue to hold the shim.  In addition, Invention II includes structure not included in Invention II including pre-attached flashing tape, a head, a first jamb, a second jamb, a sill, flashing tape, structural layers, an adhesive layer, and a release liner.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Inventions I and III are directed to related a distinct product and distinct method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  For example, Invention II includes structure not included in Invention III including a rough opening, a frame, inserting the shim from the exterior side, and causing the tongue to hold the shim.  In addition, Invention IV includes structure not included in Invention II including pre-cut flashing tape, a mounting section, and an extending section.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Inventions I and IV are directed to related a distinct product and distinct method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  For example, Invention II includes structure not included in Invention III including a rough opening, a frame, inserting the shim from the exterior side, and causing the tongue to hold the shim.  In addition, Invention V includes structure not included in Invention II including a body with a top and bottom which are angled, a nose, a heel, tapering, break-facilitating structures and hollows.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Inventions II and III are directed to related a distinct product and distinct method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  For example, Invention III includes structure not included in Invention IV including pre-attached flashing tape, a head, a first jamb, a second jamb, a sill, structural layers, an adhesive layer, and a release liner.  In addition, Invention IV includes structure not included in Invention III including pre-cut flashing tape, a mounting section, and an extending section.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Inventions II and IV are directed to related a distinct product and distinct method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  For example, Invention III includes structure not included in Invention V including pre-attached flashing tape, a head, a first jamb, a second jamb, a sill, structural layers, an adhesive layer, and a release liner.  In addition, Invention V includes structure not included in Invention III including a body with a top and bottom which are angled, a nose, a heel, tapering, break-facilitating structures and hollows.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Inventions III and IV are directed to related a distinct product and distinct method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  For example, Invention IV includes structure not included in Invention V including pre-cut flashing tape, a mounting section, and an extending section.  In addition, Invention V includes structure not included in Invention III including a body with a top and bottom which are angled, a nose, a heel, tapering, break-facilitating structures and hollows.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions contain patentably distinct features that would require a different search strategy or a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) including different text searches and/or the prior art applicable to one Invention would not likely be applicable to another Invention.  This is a serious burden on the examiner.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with W. Linder on 10/3/22 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites “the inserted fenestration unit” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “the fenestration unit” and will be interpreted as such. 
Re claim 2, claim 2 recites “the exterior side” in the line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “an exterior side” and will be interpreted as such. 
Re claim 3, claim 3 recites “the exterior side” in the line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “an exterior side” and will be interpreted as such. 
Re claim 4, claim 4 recites “the tongue” in the line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “the deflectable tongue” and will be interpreted as such. 
Re claim 5, claim 5 recites “the tongue” in the line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “the deflectable tongue” and will be interpreted as such. 
Claim(s) 6 is/are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mathes (US 2006/0213135).
Re claim 1, Mathes discloses a method for installing (Abstract) a fenestration unit (30) into a rough opening (10) of a structure (Fig. 1, of 10), wherein the fenestration unit (30) includes a frame (32) having an installation bracket (50) including a deflectable tongue (64), comprising: 
inserting ([0035]) the fenestration unit (30) into the rough opening (10) with the deflectable tongue (64) between the frame (32) and the structure (of 10); 
inserting (Fig. 4a) a shim (60) between (at least partially) the frame (32) and the deflectable tongue (64) to deflect the tongue (64) toward ([0047] discloses movement in both directions) the structure (of 10); and 
anchoring (122) the inserted fenestration unit (32) to the structure (of 10) after inserting ([0018]) the shim (60).
Re claim 2, Mathes discloses the method of claim 1 wherein inserting the shim (60) includes inserting the shim (60) from the exterior side (bottom of Fig. 7) of the structure (of 10).
Re claim 3, Mathes discloses the method of claim 2 wherein inserting the fenestration unit (30) includes inserting the fenestration unit (30) into the rough opening (10) from the exterior side (as either side is exterior to the opening of 10) of the structure (of 10).
Re claim 4, Mathes discloses the method of claim 1 wherein inserting the shim (60) includes causing the tongue (64) to hold the shim (60).
Re claim 5, Mathes discloses the method of claim 1 wherein the installation bracket (50) includes a leg (66, 68) deflectably coupling (Fig. 4a-4b, at least partially bending) the tongue (64) to the frame (32), and wherein inserting the shim (60) includes supporting the shim (60) on the leg (66, 68).
Re claim 6, Mathes discloses the method of claim 1 wherein the installation bracket (50) includes a fastening bracket (52), and wherein anchoring the inserted fenestration unit (30) to the structure (of 10) includes fastening ([0039]) the fastening bracket (30) to the structure (of 10, indirectly).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillemet et al (“Guillemet”) (US 5,655,342).
Re claim 1, Guillemet discloses a fenestration unit (11) into a rough opening (12) of a structure (13), wherein the fenestration unit (11) includes a frame (11) having an installation bracket (10) including a deflectable tongue (18), comprising: 
the fenestration unit (11) inserted into (Fig. 14) the rough opening (12) with the deflectable tongue (18) between (Fig. 14) the frame (11) and the structure (13); 
a shim (17) inserted between (at least partially) the frame (11) and the deflectable tongue (18) to deflect the tongue (18) toward (Col 4 line 62-Col 5 line 1 discloses movement in both directions) the structure (13); and 
the inserted fenestration unit (11) anchored (via 40, see Col 5 lines 47-56) to the structure (13) after inserting (Col 5 lines 47-56, post shimming/adjustment) the shim (17),
but fails to disclose a method of installing.
However, it would have been obvious to a person having ordinary skill in the art to modify the fenestration unit system of Guillemet to be installed in a method such as by inserting and anchoring in order to provide a final assembled product, as shown, as is the normal and logical manner of installation.  
Re claim 2, Guillemet as modified discloses the method of claim 1 wherein inserting the shim (17) includes inserting the shim (17) from the exterior side (Fig. 14-16a) of the structure (13).
Re claim 3, Guillemet as modified discloses the method of claim 2 wherein inserting the fenestration unit (11) includes inserting the fenestration unit (11) into the rough opening (12) from the exterior side (Fig. 14-16a, as either side is exterior to 12) of the structure (13).
Re claim 4, Guillemet as modified discloses the method of claim 1 wherein inserting the shim (17) includes causing the tongue (18) to hold the shim (17).
Re claim 5, Guillemet as modified discloses the method of claim 1 wherein the installation bracket (10) includes a leg (40, 40’) deflectably coupling (via insertion therein, the insertion being deflecting) the tongue (18) to the frame (11), and wherein inserting the shim (17) includes supporting the shim (17) on the leg (40, 40’).
Re claim 6, Guillemet as modified discloses the method of claim 1 wherein the installation bracket (10) includes a fastening bracket (40, 40’), and wherein anchoring the inserted fenestration unit (11) to the structure (13) includes fastening (via 44, see Col 5 lines 47-56) the fastening bracket (40, 40’) to the structure (13, see Col 5 lines 47-56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635